Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
John Lee Boyd, Jr., appeals the district court’s order denying relief on his motion to file supplemental objections to the pre-sentence investigation report. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. United States v. Boyd, No. 5:93-cr-00123-F-3 (E.D.N.C. Feb. 7, 2011). We deny as unnecessary Boyd’s motion for a certificate of appealability. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.